[Cite as State v. Golden, 2018-Ohio-1253.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,
                                                          CASE NO. 8-17-41
       PLAINTIFF-APPELLEE,

       v.

JAMES A. GOLDEN,                                          OPINION

       DEFENDANT-APPELLANT.



                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR17-07-0201

                                      Judgment Affirmed

                              Date of Decision: April 2, 2018



APPEARANCES:

        Samantha L. Berkhofer for Appellant

        David A. Walsh, Jr. for Appellee
Case No. 8-17-41


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant James A. Golden (“Golden”) brings this appeal

from the judgment of the Court of Common Pleas of Logan County sentencing him

to twelve months in prison. On appeal, Golden argues that the trial court failed to

follow the sentencing criteria in Chapter 2929 of the Revised Code. For the reasons

set forth below, the judgment is affirmed.

       {¶2} On July 11, 2017, the Logan County Grand Jury indicted Golden on one

count of receiving stolen property in violation of R.C. 2913.51(A), a felony of the

fourth degree. Doc. 4. Golden initially entered a plea of not guilty to the indictment.

Doc. 11. On August 24, 2017, a change of plea hearing was held. Doc. 26. At that

time, the State amended the indictment to a charge of unauthorized use of a motor

vehicle in violation of R.C. 2913.03(B), a felony of the fifth degree. Id. Golden

then withdrew his plea of not guilty and entered a plea of guilty to the amended

indictment. Id. As part of the plea agreement, there was a joint sentencing

recommendation of 90 days in the county jail. Id. The trial court accepted the plea

and found Golden guilty as charged. Id. A sentencing hearing was then held on

September 28, 2017. The trial court sentenced Golden to serve twelve months in

prison. Doc. 27. Golden filed a timely notice of appeal from that sentence. Doc.

38. On appeal, Golden raised the following assignment of error.

       The trial court erred by failing to properly follow the sentencing
       criteria set forth in [R.C. 2929].


                                         -2-
Case No. 8-17-41


       {¶3} Golden argues in the sole assignment of error that the trial court did not

consider the sentencing criteria set forth in R.C. 2929.11 and 2929.12. This court

has previously held that trial courts have full discretion to impose any prison

sentence within the statutory range as long as they consider the purposes and

principles of felony sentencing and the seriousness and recidivism factors. State v.

Alselami, 3d Dist. Hancock No. 5-11-31, 2012-Ohio-987, ¶ 21. The trial court is

not required to make any specific findings to demonstrate the consideration of those

general guidance set forth in R.C. 2929.11 and 2929.12. Id.

       R.C. 2929.11 provides that sentences for a felony shall be guided
       by the overriding purposes of felony sentencing: “to protect the
       public from future crime by the offender and others and to punish
       the offender.” R.C. 2929.11(A). In order to comply with those
       purposes and principles, R.C. 2929.12 instructs a trial court to
       consider various factors set forth in the statute relating to the
       seriousness of the conduct and to the likelihood of the offender’s
       recidivism. R.C. 2929.12(A) through (D). In addition, a trial
       court may consider any other factors that are relevant to
       achieving the purposes and principles of sentencing. R.C.
       2929.12(E).

Id. at ¶ 22. Golden was convicted of a fifth degree felony. “For a felony of the fifth

degree, the prison term shall be six, seven, eight, nine, ten, eleven, or twelve

months.” R.C. 2929.14(A)(5). The sentence imposed by the trial court was within

this statutory range. Thus, the only question before this court is whether the trial

court considered the statutory factors set forth in R.C. 2929.11 and R.C. 2929.12.

       {¶4} A review of the record shows that the trial court considered the

presentence investigation report (“PSI”) which addressed each of the statutory

                                         -3-
Case No. 8-17-41


factors presented by R.C. 2929.12. The trial court went over the extensive criminal

record of Golden, including convictions which resulted in a prison term in Missouri.

Tr. 5-9. The trial court specifically addressed the guidance of R.C. 2929.11.

       I don’t believe that – I don’t believe that rehabilitation is really in
       the cards here. I think it’s just a matter of protecting the public.
       So the question becomes how long. That really is – protecting the
       public is a permissible purpose under [R.C. 2929.11]. I have – I
       believe that the sentence I’m going to impose is consistent with
       how I would treat other defendants who were similarly situated
       committing the same offense. I believe that the harm is
       proportional – excuse me, the sentence is proportional to the harm
       that was caused.

       ***

       I have not seen any remorse for this offense. Is 90 days sufficient
       to – to penalize him? That’s not my – I don’t believe so. I – I
       understand that the – there’s a joint recommendation, but this –
       this record does not warrant that. As I’ve indicated, while – while
       felonies of the fifth degree normally do not favor imprisonment,
       this defendant has a lengthy history of not being amenable to
       community control sanctions. A prison term is consistent with the
       purposes and principles of sentencing.

Tr. 10-11. Although the trial court did not specifically address the factors set forth

in R.C. 2929.12 by name, the trial court did mention the factors. The trial court

reviewed the prior criminal history, the failure of Golden to respond favorably to

prior sanctions, and his lack of remorse. Tr. 8-10. The record clearly indicates that

the trial court had considered the factors set forth in both R.C. 2929.11 and R.C.

2929.12 in determining what sentence to impose. There is competent, credible

evidence in the record to support the conclusions of the trial court. Because the


                                         -4-
Case No. 8-17-41


sentence was within the statutory range, the trial court considered the statutory

factors, and there was evidence to support the trial court’s conclusions regarding the

factors, the trial court did not err when imposing the sentence. The assignment of

error is overruled.

       {¶5} Having found no prejudicial error in the particulars assigned and

argued, the judgment of the Court of Common Pleas of Logan County is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and PRESTON, J.J., concur.

/hls




                                         -5-